Per Curiam.
Suit to foreclose a mortgage. The mortgage was to secure the payment of two notes, due at different times. The first note was due; the second, by ap*477pearance, was not; but the Court found there was a mistake in it, and that it was due. The evidence is not of record. Judgment by default, in proper form, in such cases, for the payment of the whole debt, or a sale of the property.
E. S. Stone and W. W. Conner, for the appellant.
D. Moss and J W. Evcms, for the appellee.
Subsequently, the defendant appeared, and moved to set aside the default, and grant a trial, simply on the ground that the judgment rendered was erroneous. The Court denied the motion. The judgment was not erroneous. Hunt v. Harding, 11 Ind. R. 245.—Allen v. Parker, id. 504.
~ The judgment is affirmed with 5 per cent, damages and costs.